Citation Nr: 1445313	
Decision Date: 10/10/14    Archive Date: 10/16/14   

DOCKET NO.  12-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of payment of an outpatient eye examination at Vision Marketplace in March 2010, to include the question of pre-authorization.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in October 2011 of the Department of Veterans Affairs (VA) North Florida/South George Veteran's Health System in Gainesville, Florida.  This matter was remanded in April 2014 for further development.  


FINDINGS OF FACT
 
1.  The Veteran had an outpatient eye examination provided by a non-VA physician on March 19, 2010.   

2.  The eye examination was not preapproved by VA, nor was it for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of a non-VA eye examination on March 19, 2010 have not been met.  38 U.S.C.A. §§ 1728, (West 2002); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case, as explained below. 

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, the Veteran was provided a VCAA letter in December 2011 informing him of VA's duties and the June 2014 statement of the case provided him with the governing laws and regulations, as well as the basis for the denial of his claim.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim.  Further development and expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The Veteran contends that he is entitled to reimbursement of payment made at a March 2010 eye examination at a private facility (Vision Market).  

The record reflects that the Veteran had a VA eye examination scheduled for April 22, 2010 at the VA Medical Center in Lake City, Florida.  In his substantive appeal, he explained that he canceled the examination because he moved to Dunnellon, Florida, prior to the appointment.  He stated that to go from Dunnellon to Lake City for the appointment would have been a round trip of 260 miles.  

The Veteran contends that a VA doctor ordered him to go to Vision Marketplace, which was the local facility used by that physician at that time.  In his substantive appeal, he stated that he was not charged for the VA examination because it was ordered by the VA.  The invoice that he submitted only reflects charges for the corrective lenses he purchased.  

The Board remanded the claim in April 2014 to determine (a) whether the VA doctor in question had the authority to provide individual authorization for a private examination, (b) such doctor did authorize a private examination, and (c) whether VA facilities capable of providing the eye examination were geographically inaccessible to the Veteran.

The June 2014 statement of the case reflects that the RO contacted the VA doctor in question.  She did not remember authorizing a private examination.  She stated that it is not her practice to do so, and that she is good at documenting orders that are out of the ordinary.  She stated that the Veteran needed a routine eye examination because he is diabetic, and that VA can perform these routine examinations.  She stated that the primary care providers are also aware that pre-authorization is needed for non-VA treatment.  Finally, she stated that the Veteran could have requested a local VA examination.

The Board acknowledges that a first-hand response from the physician in question is not of record- only the second-hand reporting of her verbal responses by the claims adjudicator.  While this could potentially be troublesome in certain cases, the Board finds no prejudice to the Veteran here.  Indeed, the file also contains a written response from another VA doctor that corroborates the information contained in the statement of the case.  Therefore, the material questions raised in the Board remand have been addressed in writing.  It would appear that remanding the case merely to obtain a written response from the first doctor, which in this case would be highly likely duplicative of the information obtained from the second doctor, would merely delay the claim with no benefit flowing to the Veteran.   Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).

In July 2014, the RO also contacted another VA doctor, who stated that after diligently searching all the electronic health records, he found no consult or note indicating VA authorization was issued.  He noted that every primary care provider has the authority to authorize a private examination.  Finally, he found that the routine examination revealed presbyopia and a routine prescription for corrective lenses, and therefore that there was no evidence that there could have been any adverse effects by delaying the examination (i.e., the examination was not an emergency).  


Analysis

In considering whether a Veteran is entitled to reimbursement of private medical expenses, there are various theories of entitlement to be addressed: (1) Whether the services for which payment is sought were authorized by VA, see 38 U.S.C.A. § 1703(a); (2) whether the claimant is entitled to payment or reimbursement for services not previously authorized under 38 U.S.C.A. § 1728(a) or (3) whether the claimant is entitled to payment or reimbursement for services not previously authorized under 38 U.S.C.A. § 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital.  Therefore, this particular provision for prior authorization, 38 U.S.C.A. 1703(a)(3), does not apply.

The Veteran's VA doctor here did not remember authorizing the Veteran to go to a private facility, and stated that it is not her practice to issue such authorization.  She stated that she would have documented such an unusual set of circumstances, and that she could not find any such documentation.  Likewise, another VA doctor was unable to find any such documentation.  Finally, the Board notes that the Veteran's claim appears not to be for reimbursement for an eye examination (for which he stated that he was not charged), but for corrective lenses (as evidence in the invoice).  Even if the eye examination had been authorized, there is no evidence that the Veteran was authorized to purchase corrective lenses at a private facility.  

When the Veteran receives treatment at a non-VA facility without prior authorization, as appears to be the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.  In this case, the Veteran has not been service connected for any disability.

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service- connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters. Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered: (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency). 

In statements presented, the Veteran has maintained that reimbursement should be allowed for his non-VA outpatient eye examination on March 19, 2010 because he had pre-authorization.

The Board recognizes that under 38 U.S.C.A. § 1728, a Veteran may be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility. However, as noted above, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. § 1728 West 2002); 38 C.F.R. § 17.120 (2011); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran does not allege, and the evidence does not show, that the eye examination or the prescription of corrective lenses was rendered in a medical emergency where delay would have been hazardous to life or health.  

The Veteran is certainly competent to testify concerning whether he had pre-authorization.  However, the Board is compelled to find that the Veteran's testimony is not as probative as the statements from the VA doctors (both of whom could not find any evidence of such authorization).  These doctors were aware that authorization for non-VA treatment was outside the norm, and have noted that such authorization would have been documented.  

In summary, the non-VA eye examination and the purchase of corrective lenses on March 19, 2010 were not preapproved and were not rendered due to a medical emergency where delay would have been hazardous to life or health.  While the Board sympathizes with the Veteran, unfortunately the law precludes payment or reimbursement for unauthorized dental expenses by a non-VA facility without the above requirements having been satisfied. 

Thus, as all requirements under 38 U.S.C.A. § 1728 have not been satisfied for payment or reimbursement to be authorized as required by law, the Board finds that the preponderance of the evidence is against the Veteran's claim for payment or reimbursement for unauthorized expenses incurred as a result of a non-VA eye examination rendered on March 19, 2010, and regrettably, the claim must be denied. 38 U.S.C.A. § 1728 (West 2002 and Supp. 2013); 38 C.F.R. § 17.1000 -08, 17.161 (2013). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to payment or reimbursement for the cost of payment of an outpatient eye examination at Vision Marketplace in March 2010 is denied.


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


